DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.
Responsive to communication filed on 3/2/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/2/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2013/0239112) and further in view of Cardosa (US 9,424,094). 

Regarding claim 1, Kato teaches: A method, comprising: assigning to a first set of virtual resources associated with a virtual machine a first priority (¶ 34, , physical resource 20.sub.1. corresponds to the first set of virtual resources); 
assigning to a second set of virtual resources associated with the virtual machine a second priority lower than the first priority (¶ 34, “allocate the physical resources 20.sub.1 to 20.sub.n to the virtual resource 40 in priority order (or giving them priority levels) on the basis of the processing performances, power consumptions or power efficiencies to the processing performances of the physical resources 20.sub.1 to 20.sub.n”, physical resource 20.sub.2. corresponds to the second set of virtual resources); 
providing to an operating system of the virtual machine the first and second priorities assigned to the respective first and second sets of virtual resources (¶ 26, “storage 74 stores configuration information 80 on the physical resources 20.sub.1 to 20.sub.n, 20.sub.a and 20.sub.b”; it would be obvious for this information to be made available to the Guest OS 150.sub.1); and 
dispatching by the operating system to process a workload the virtual resources from the first set before dispatching the virtual resources from the second set (¶ 53, “workloads 160.sub.1 to 160.sub.m are executed on the guest OSs 150.sub.1 to 150.sub.m. The physical resources 120.sub.1 to 120.sub.n are allocated to the first virtual resource 140 as the situation demands”).
the physical resources corresponding to the first set have a greater level of affinity than physical resources corresponding to the second set (col. 3:7-13, “The consolidation process is directed to placement of VMs in terms of which combinations of application VMs are placed on each physical server, while considering resource allocation (shares) for each VM based on different priorities and resource affinities”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of the physical resources corresponding to the first set have a greater level of affinity than physical resources corresponding to the second set, as taught by Cardosa, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “consolidation of servers to a virtualized server environment using virtual machine resource tradeoffs”, as indicated by Cardosa (col. 1:6-10).

Claim(s) 7 and 13 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2-6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Cardosa, and further in view of Anand (US 2011/0145505). 

Regarding claim 2, Kato and Cardosa do not teach, however, Anand discloses: dispatching the virtual resources of the first set up to a resource entitlement of the virtual machine (¶ 4, “A capped partition cannot exceed its configured processor entitlement”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of dispatching the virtual resources of the first set up to a resource entitlement of the virtual machine, as taught by Anand, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “mechanisms for assigning cache priorities to virtual/logical processors and partitioning a cache according to such priorities”, as indicated by Anand (¶ 1).

Regarding claim 3, Kato and Cardosa do not teach, however, Anand discloses: determining a home node of the virtual resources of the first set (¶ 53, “The VPMU 404 … generates groups or domains of virtual processors …. Each group or domain may be associated with a particular set of one or more physical processors”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of determining a home node of the virtual resources of the first set, as taught by Anand, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “mechanisms for assigning cache priorities to virtual/logical processors and partitioning a cache according to such priorities”, as indicated by Anand (¶ 1).

determining an availability of physical resources mapped to the virtual resources of the first set (¶ 71, “The number of high priority virtual processors is compared to the number of available physical processors (step 540)”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of determining an availability of physical resources mapped to the virtual resources of the first set, as taught by Anand, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “mechanisms for assigning cache priorities to virtual/logical processors and partitioning a cache according to such priorities”, as indicated by Anand (¶ 1).

Regarding claim 5, Kato and Cardosa do not teach, however, Anand discloses: determining if physical resources mapped to the virtual resources of the first set are being used by virtual resources of another virtual machine (claim 20, “when performing a cache eviction operation: accesses and recognizes a setting of the high priority bits in the cache directory, and distinguishes between cache lines that are able to be evicted by lower priority virtual processors and those that are not able to be evicted because the high priority bit is set”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of determining if physical resources mapped to the virtual resources of the first set are being used by virtual resources of another virtual machine, as taught by Anand, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “mechanisms for assigning cache priorities to virtual/logical processors and partitioning a cache according to such priorities”, as indicated by Anand (¶ 1).

Regarding claim 6, Kato and Cardosa do not teach, however, Anand discloses: determining if physical resources mapped to the virtual resources of the first set are being used by lower priority virtual resources of another virtual machine (claim 10, “accesses and recognizes a setting of the high priority bits in the cache directory, and distinguishes between cache lines that are able to be evicted by lower priority virtual processors and those that are not able to be evicted because the high priority bit is set”); and 
responsive to determining that physical resources mapped to the virtual resources of the first set are being used by lower priority virtual resources of the another virtual machine, preempting use of the of the physical resources by the lower priority virtual resources of the another virtual machine (claim 1, “a portion of the cache lines in the at least one cache memory as being evictable by only high priority virtual processors based on the determined percentage of cache lines to be assigned to high priority virtual processors”).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of determining if physical resources mapped to the virtual resources of the first set are being used by lower priority virtual resources of another virtual machine; and responsive to determining that physical resources mapped to the virtual resources of the first set are being used by lower priority virtual resources of the another virtual machine, preempting use of the of the physical resources by the lower priority virtual resources of the another virtual machine, as taught by Anand, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “mechanisms for assigning cache priorities to virtual/logical processors and partitioning a cache according to such priorities”, as indicated by Anand (¶ 1).

Claim(s) 8-12 and 14-18 correspond(s) to claim(s) 1-6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Cardosa, and further in view of Gnanasambandam (US 2013/0061220). 

Regarding claim 19, Kato and Cardosa do not teach, however, Gnanasambandam discloses: allocating the physical resources corresponding to the second set from a shared pool of the physical resources (¶ 14, “By " virtual" or "virtual machine" it is meant a representation of a physical computer, such as having an operating system (OS) accessible by a user and usable by the user as if it were a physical machine, wherein the computing resources (e.g., memory, processing power, software, storage, etc.) are obtained from a shared pool of resources, such that each .
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have applied the known technique of allocating the physical resources corresponding to the second set from a shared pool of the physical resources, as taught by Gnanasambandam, in the same way to the dispatching by an operating system, as taught by Kato. Both inventions are in the field of allocating resources to a virtual machine, and combining them would have predictably resulted in “providing a system and method of efficiently handling transient bursts of demand for computer processing resources”, as indicated by Gnanasambandam (¶ 2).

Claim(s) 20 correspond(s) to claim(s) 19, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199